Citation Nr: 0408340	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-22 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the February 18, 1977 claim for service 
connection for an acquired nervous condition remains 
unadjudicated.

2.  Entitlement to the full amount of past-due benefits for a 
total disability rating based on individual unemployability 
due to service-connected disability beginning June 1, 1998, 
pursuant to 38 U.S.C. § 1114(j).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from January 1967 August 
1970.  This case comes before the Board of Veterans Appeals 
(the Board) on appeal from the Department of Veterans Affairs 
(VA) Medical and Regional Office Center in Wichita, Kansas 
(M&ROC).  

An October 2002 rating decision granted service connection 
for dysthymic disorder, panic disorder, somatization 
disorder, and bipolar disorder, as well granting a total 
disability rating based on individual unemployability and 
eligibility for Dependents' Educational Assistance.  Service 
connection for the psychiatric disability, with a rating of 
70 percent, and the total rating were effective May 1, 1998.

The issue of entitlement to the full amount of past-due 
benefits for a total disability rating based on individual 
unemployability due to service-connected disability beginning 
June 1, 1998, pursuant to 38 U.S.C. § 1114(j), is being 
remanded below to the M&ROC via the Appeals Management Center 
in Washington, DC.  


FINDINGS OF FACT

1.  A claim for service connection for a nervous condition 
was received from the veteran on February 18, 1977.

2.  A claim for service connection for a nervous condition 
was denied by rating decision in July 1977; the veteran was 
notified of the July 1977 denial in a letter dated in August 
1977 and did not timely appeal.


CONCLUSION OF LAW

The veteran's February 1977 claim for entitlement to service 
connection for a nervous condition was denied by the M&ROC in 
July 1977 and was not timely appealed.  38 C.F.R. §§ 
3.160(d), 20.1103 (1977); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

In the present case, the essential facts relevant to the 
issue before the Board are not in dispute and the factual 
evidence is not dispositive of the appeal.  The issue in this 
case is a legal one, the outcome of which is determined by 
the interpretation and application of the law and 
regulations.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation.  See generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law).  Consequently, the notice 
and duty to assist provisions of the VCAA do not appear to be 
applicable to the present appeal.

Because arguments advanced by the veteran's attorney suggest 
that a claim for schizophrenia was filed, or raised by the 
record, in 1977 that was never adjudicated, consideration 
must be given to the legal criteria governing claims for VA 
benefits.

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151 
(1977).  When, however, an informal communication is filed 
which expresses an intent to apply for one or more benefits, 
such a communication will be considered an informal claim, 
and an application form will be forwarded to the claimant 
which, if completed and received within a year from the date 
it was sent to the claimant, will be considered filed as of 
the date of receipt of the informal communication.  An 
informal claim is any communication or action indicating an 
intent to apply for one or more VA benefits.  The 
communication may be from the claimant, the representative, a 
Member of Congress or anyone acting as next friend of a 
claimant who is not sui juris.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (1977).

Initially, the Board notes that the veteran's February 1977 
claim included the issue of entitlement to service connection 
for a nervous condition; it made no specific reference to 
schizophrenia.  Likewise, no statement submitted by or on 
behalf of the veteran indicates that service connection was 
being sought in 1977 specifically for schizophrenia; thus no 
statement may be construed as an informal claim for that 
benefit.  

It was noted on behalf of the veteran in July 2003 that there 
were medical records dated in February 1977 on file in July 
1977 in which schizophrenia was diagnosed.  However, the 
Board notes that, while a treatment report may constitute an 
informal claim for some benefits, such as an increased rating 
for a condition already established as service connected, 
such is not the case with respect to original applications 
for service connection where, as in the instant case, there 
has been no prior allowance or disallowance of a formal claim 
for service connection.  See 38 C.F.R. § 3.157 (1977); 
Crawford v. Brown, 5 Vet. App. 33 (1993).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  A "finally 
adjudicated claim" was in 1977, and still is, an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appeal.  38 
C.F.R. § 3.160 (1977).

The veteran's February 1977 claim of entitlement to service 
connection for a nervous condition was adjudicated by a 
rating decision dated in July 1977, which denied entitlement 
to service connection for schizophrenia and character and 
personality disorder.  The veteran was notified by 
correspondence dated in August 1977, that his claim of 
entitlement to service connection for a nervous condition was 
denied as not being incurred in or aggravated by service.  
The veteran did not appeal this decision and it became final.  

The veteran argues that the notification of the denial of 
entitlement to service connection for a nervous disorder was 
defective as it noted that the denial was based on the 
condition was not classified as a disease or injury.  
Nevertheless, the veteran was afforded his appellate rights 
at that time but failed to appeal the decision.  As noted 
above, the veteran filed a claim of entitlement to service 
connection for a nervous disorder, this claim was denied in 
July 1977, and the veteran was notified of this denial in 
August 1977, and did not timely appeal.  

Where, as here, the law and not the evidence is dispositive, 
a claim must be denied because of the absence of legal merit 
or the lack of entitlement under the law.  
Cf. Fed. R. Civ. P. 12 (b) (6) ("failure to state a claim 
upon which relief can be granted").  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In this case, the law dictates that 
the current appeal must be denied because the February 1977 
claim is a "finally adjudicated claim" and not an 
unadjudicated claim.  

Although it was contended on behalf of the veteran in his 
July 2003 substantive appeal that the June 2003 Statement of 
the Case was defective because it did not cite or discuss 
relevant cases of the United States Court of Appeals for 
Veterans Claims, such as Norris v. West, 12 Vet. App. 413 
(1999) and Roberson v. Principi, 251 F 3d 1378 (Fed. Cir. 
2001), the Board notes that those cases involve the raising 
of a claim for a total rating for compensation purposes based 
upon individual unemployability when an RO is considering a 
rating increase from a claimant whose schedular rating meets 
the minimum criteria of section 4.16(a).  Consequently, since 
those cases do not involve claims of entitlement for service 
connection, they are not applicable herein.

ORDER

The February 18, 1977 claim for service connection for an 
acquired nervous condition has been finally denied and is not 
unadjudicated.  The appeal as to this matter is denied.
REMAND

As noted above, an October 2002 rating decision granted 
service connection for psychiatric disability and a total 
disability rating based on individual unemployability, 
effective May 1, 1998.  Based on the October 2002 grant of 
benefits, a VA letter sent to the veteran on November 8, 2002 
gave information on his monthly benefits beginning in June 
1998.  A Notice of Disagreement (NOD) to the amount of the 
benefits was received on November 4, 2003.

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  VA has 
not yet issued a Statement of the Case as to the issue of 
entitlement to the full amount of past-due benefits for a 
total disability rating based on individual unemployability 
due to service-connected disability beginning June 1, 1998, 
pursuant to 38 U.S.C. § 1114(j).  The Board is, therefore, 
obligated to remand this issue.  See Manlicon v. West, 12 
Vet. App. 238 (1999).  

In light of the above circumstances, this case is remanded 
for the following action:

Appropriate action, including the issuance of 
a statement of the case and notification of 
the veteran's appellate rights on the issue 
of entitlement to the full amount of past-due 
benefits for a total disability rating based 
on individual unemployability due to service-
connected disability beginning June 1, 1998, 
pursuant to 38 U.S.C. § 1114(j), is 
necessary.  38 C.F.R. § 19.26 (2003).  The 
veteran and his representative are reminded 
that to vest the Board with jurisdiction over 
this issue, a timely substantive appeal to 
the October 2002 rating decision denying this 
claim must be filed.  38 C.F.R. § 20.202 
(2003).  To vest the Board with jurisdiction 
over any adverse decision, the veteran must 
submit a timely notice of disagreement as 
well as a timely substantive appeal.  If the 
veteran perfects the appeal as to this issue, 
the case should be returned to the Board for 
appellate review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



